    Case 5:20-cr-00150-H-BQ Document 53 Filed 04/12/21            Page 1 of 1 PageID 113



                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 LUBBOCKDIVISION

UNITED STATES OF AMERICA,
     Plaintiff,

                                                           NO. 5:20-CR-150-01-H

PRESTON JOHN MEYKE (l),
  Defendant.


                  ORDER ACCEPTING REPORT A}ID RECOMMENDATION
                     OF TTIE UI\ITED STATES MAGISTRATE JI]DGE
                            CONCERNING PLEA OF GUILTY

         After reviewing all relevant matters of record, including the Notice Regarding Entry

of a Plea of Guilty, the Consent of the Defendant, and the Report and Recommendafion

Conceming Plea of Guilty of the United States Magistrate Judge, and no objections thereto

having been filed within fourteen (14) days of service in accordance with 28 U.S.C.

0   636OXl), the undersigned District Judge is of the opinion thar the Report and

Recommendation of the Magistrate Judge conceming the Plea of Guilty is correct, and it is

hereby accepted by the Court. Accordingly, the Court accepts the plea of guilty and

Defendant is hereby adjudged guilty.

         Sentence will be imposed in accordance with the Court's scheduling order.

         SO ORDERED.

         DatedApril   lL   ,zozt.


                                            JAMES        SLEY HENDRIX
                                                       STATES DISTRICT JUDGE
